UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):September 13, 2007 MICROTEK MEDICAL HOLDINGS, INC. (Exact name of registrant as specified in its charter) Georgia 0-24866 58-1746149 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 13000 Deerfield Parkway, Suite 300, Alpharetta, Georgia30004 (Address of principal executive office) (zip code) Registrant's telephone number, including area code:(678) 896-4400 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) T Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On September 13, 2007, Microtek Medical Holdings, Inc. (the “Company”) issued a press release announcing that the U.S. antitrust agencies granted early termination of the waiting period under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR Act”), effective September 10, 2007, with respect to the previously announced agreement to acquire the Company by Ecolab Inc. A copy of the press release issued by the Company announcing the early termination of the waiting period under the HSR Act is filed as an exhibit hereto and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits a)Financial statements of businesses acquired. Not applicable. b)Pro forma financial information. Not applicable. c)Shell company transactions. Not applicable. d)Exhibits. 99.1 Press Release, dated September 13, 2007. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MICROTEK MEDICAL HOLDINGS, INC. Date:September 13, 2007 By:/s/ Dan R. Lee Dan R. Lee, Chairman, President and Chief Executive Officer 3 EXHIBIT INDEX Exhibit Number Description 99.1 Press Release, dated September 13, 2007
